            Case 3:19-cv-06586-VC Document 44 Filed 03/19/21 Page 1 of 2



     Richard K. Grosboll, State Bar No. 099729
 1   Lois H. Chang, State Bar No. 278146
     NEYHART, ANDERSON, FLYNN & GROSBOLL
 2   369 Pine Street, Suite 800
     San Francisco, CA 94104
 3   Tel. (415) 677-9440
     Fax (415) 677-9445
 4   Email: Rgrosboll@neyhartlaw.com
             Lchang@neyhartlaw.com
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                             (San Francisco Division)
 9

10      BOARD OF TRUSTEES OF THE BAY                         Case No.     19-cv-06586-VC
        AREA ROOFERS HEALTH & WELFARE
11      TRUST FUND, PACIFIC COAST                            [proposed] ORDER GRANTING
        ROOFERS PENSION PLAN, EAST
        BAY/NORTH BAY ROOFERS VACATION                       DEFAULT JUDGMENT AGAINST
12
        TRUST FUND, BAY AREA COUNTIES                        DEFENDANTS
13      ROOFING INDUSTRY PROMOTION
        FUND, BAY AREA COUNTIES ROOFING                      [F.R.C.P. Rule 55(b)]
14      INDUSTRY APPRENTICESHIP
        TRAINING FUND; DOUG ZIEGLER, as                      Date:        March 18, 2021
15      Trustee of the above,                                Time:        2:00 p.m.
16                             Plaintiffs,                   Courtroom:   4, 17th Floor
                 v.                                          Location:    450 Golden Gate Ave.
17                                                                        San Francisco, CA 94102
        GEORGE FAJARDO d/b/a AMERICAN                        Judge:       Hon. Vince Chhabria
18      EAGLE ENVIRONMENTAL, sole
        ownership and AMERICAN EAGLE                         ZOOM Hearing (Pandemic)
19      ENVIRONMENTAL, INC.;
20                            Defendants.
21

22
             This matter came on regularly for virtual hearing (due to the pandemic) on March 18, 2021
23

24   at 2:00 p.m., or as soon thereafter as may be heard, the Honorable Vince Chhabria presiding.

25   Plaintiffs the BOARD OF TRUSTEES OF THE BAY AREA ROOFERS HEALTH & WELFARE

26   TRUST FUND, PACIFIC COAST ROOFERS PENSION PLAN, EAST BAY/NORTH BAY
27
     ROOFERS VACATION TRUST FUND, BAY AREA COUNTIES ROOFING INDUSTRY
28
                                                       -1-
 NEYHART,                                                      [proposed] ORDER Granting DEFAULT JUDGMENT
ANDERSON,                                                                              Case No. 19-cv-06586-VC
 FLYNN &
GROSBOLL
Case 3:19-cv-06586-VC Document 44 Filed 03/19/21 Page 2 of 2
